Exhibit 10.4

 

DOLLAR GENERAL CORPORATION
PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of the date indicated on Schedule A
hereto (the “Grant Date”), is made between Dollar General Corporation, a
Tennessee corporation (hereinafter, together with all Service Recipients unless
the context indicates otherwise, called the “Company”), and the individual whose
name is set forth on the signature page hereof, who is an employee of the
Company (hereinafter referred to as the “Grantee”).  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Amended and
Restated 2007 Stock Incentive Plan for Key Employees of Dollar General
Corporation and its Affiliates, as amended from time to time (the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement.

 

WHEREAS, the Company desires to grant the Grantee a performance share unit award
as provided for hereunder, ultimately payable in shares of Common Stock of the
Company, par value $0.875 per Share (the “Performance Share Unit Award”),
pursuant to the terms and conditions of this Agreement and the Plan; and

 

WHEREAS, the Compensation Committee (or a duly authorized subcommittee thereof)
of the Company’s Board appointed to administer the Plan (the “Committee”) has
determined that it would be to the advantage and in the best interest of the
Company and its shareholders to grant the Performance Share Unit Award provided
for herein to the Grantee, and has advised the Company thereof and instructed
the undersigned officer to issue said Performance Share Unit Award;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.                                    Grant of Performance Share Unit Award. 
Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement, the Company hereby grants to the Grantee
a certain number of performance units (referred to as “Performance Share Units”)
which the Grantee will have an opportunity to earn over a Performance Period of
one year if certain performance goal measures are met in accordance with Section
4 and to receive if additional time-based vesting conditions are met in
accordance with Section 5.  A Performance Share Unit represents the right to
receive one Share of Common Stock upon satisfaction of the performance, vesting
and other conditions set forth in Agreement.

 

2.                                    Target Number of Performance Share Units. 
The target number of Performance Share Units awarded is set forth on Schedule A
hereto.  At the end of the Performance Period, and subject to additional
time-based vesting, the Grantee can earn up to [300%] of the target number of
Performance Share Units or as little as no Performance Share Units, depending
upon actual performance compared to the performance goal measures established by
the Committee.

 

3.                                    Performance Period.  The period during
which the performance goal measures apply (the “Performance Period”) begins and
ends as set forth on Schedule A hereto.

 

1

--------------------------------------------------------------------------------


 

4.                                    Performance Goal Measures.

 

(a)    The performance goal measures and the levels of performance for each of
the performance goal measures that is required to earn Performance Share Units
were established by the Committee on the Grant Date.  Performance goals are
based on Adjusted EBITDA (weighted [50%]) and ROIC (weighted [50%]), each as
defined below and as established by the Committee, for the Performance Period,
with the method for determining the number of Performance Share Units that can
be earned (including the threshold, target and maximum number of Performance
Share Units) set forth on Schedule A hereto, subject to the additional
time-based vesting requirements that extend beyond the end of the Performance
Period as provided in Section 5.  If the performance level for a performance
goal measure is below the established threshold, no Performance Share Units
shall be earned.  If the performance level for a performance goal measure is
above the established maximum, no additional Performance Share Units shall be
earned above the associated maximum payout level.  Within sixty (60) days
following the end of the Performance Period, the Committee will determine the
extent to which the performance goal measures have been met and the number of
Performance Share Units earned (subject to the additional time-based vesting
requirements that extend beyond the end of the Performance Period as provided in
Section 5) and will interpolate on a straight-line basis all stated levels
between the performance results and Performance Share Units to be earned and
will round to the nearest whole Performance Share Unit.  The Performance Share
Units are intended to be Performance-Based Awards under the Plan, and the
provision of Section 6(c)(ii) of the Plan shall apply.  The Committee must
certify the performance results for each of the performance goal measures
following the end of the Performance Period.  The Committee may exercise its
discretion to reduce the number of Performance Share Units earned in its
assessment of performance in relation to the performance goal measures or in
light of other considerations that the Committee deems relevant.  Except as
provided in Section 5(h) in the event of a Change in Control during the
Performance Period, any Performance Share Units that are not, based on the
Committee’s determination, earned by performance during the Performance Period,
including Performance Share Units that had been potentially earnable by
performance in excess of the actual performance levels achieved, shall be
cancelled and forfeited as of the last day of the Performance Period.  The
number of Performance Share Units earned as determined by the Committee (but
subject to the additional pro-ration provisions and vesting provisions set forth
in Section 5) shall be divided into three equal and separate installments as
provided in Section 5.  To the extent allocation of the Performance Share Units
to the three installments results in fractional shares, the vesting of the
fractional shares shall be combined and be a part of the first installment.

 

(b)    The following terms have the following meaning for purposes hereof:

 

(i)                                  “Adjusted EBITDA” shall be computed as
income (loss) from continuing operations before cumulative effect of change in
accounting principles plus interest and other financing costs, net, provision
for income taxes, and depreciation and amortization, but (1) shall exclude the
impact of (a) any costs, fees and expenses directly related to the
consideration, negotiation, preparation, or consummation of any asset sale,
merger or other transaction that results in a Change in Control (within the
meaning of the Plan) of the Company or any offering of Company common stock or
other security; (b) share-based compensation charges; (c) any gain or loss
recognized as a result of derivative instrument transactions or other hedging
activities; (d) any gains or losses associated with the early retirement of debt
obligations; (e) charges resulting from significant natural disasters; and (f)
any significant gains or losses associated with the Company’s LIFO computation;
and (2) unless the Committee disallows any such item, shall also exclude (a)
non-cash asset impairments; (b) any significant loss as a result of an
individual litigation, judgment or

 

2

--------------------------------------------------------------------------------


 

lawsuit settlement (including a collective or class action lawsuit and security
holder lawsuit, among others); (c) charges for business restructurings; (d)
losses due to new or modified tax or other legislation or accounting changes
enacted after the beginning of the Performance Period; (e) significant tax
settlements; and (f) any significant unplanned items of a non-recurring or
extraordinary nature.

 

(ii)                              “ROIC” shall mean (a) the result of (x) the
sum of (i) the Company’s operating income, plus (ii) depreciation and
amortization, plus (iii) minimum rentals, minus (y) taxes, divided by (b) the
result of (x) the sum of the averages of: (i) total assets, plus (ii)
accumulated depreciation and amortization, minus (y) (i) cash, minus (ii)
goodwill, minus (iii) accounts payable, minus (iv) other payables, minus (v)
accrued liabilities, plus (vi) 8x minimum rentals (with all of the foregoing
terms as determined per the Company’s financial statements), but (1) shall
exclude the impact of (a) any costs, fees and expenses directly related to the
consideration, negotiation, preparation, or consummation of any asset sale,
merger or other transaction that results in a Change in Control (within the
meaning of the Plan) of the Company or any offering of Company common stock or
other security; (b) any gain or loss recognized as a result of derivative
instrument transactions or other hedging activities; (c) any gains or losses
associated with the early retirement of debt obligations; (d) charges resulting
from significant natural disasters; and (e) any significant gains or losses
associated with the Company’s LIFO computation; and (2) unless the Committee
disallows any such item, shall also exclude (a) non-cash asset impairments; (b)
any significant loss as a result of an individual litigation, judgment or
lawsuit settlement (including a collective or class action lawsuit and security
holder lawsuit, among others); (c) charges for business restructurings; (d)
losses due to new or modified tax or other legislation or accounting changes
enacted after the beginning of the Performance Period; (e) significant tax
settlements; and (f) any significant unplanned items of a non-recurring or
extraordinary nature.

 

5.            Vesting and Payment.

 

(a)    Vesting and Payment of One-Third of Earned Performance Share Units. 
One-third of the Performance Share Units earned based on the Committee’s
determination of the level of achievement for each of the performance goal
measures in accordance with Section 4 (such one-third installment being the
“Initial Earned Performance Share Units”) shall become vested and nonforfeitable
as of the last day of the Performance Period but only if the Grantee has
remained continuously employed through such date and the Grantee is not
terminated for Cause prior to the date of payment unless prohibited by law.  If
the Grantee does not remain continuously employed through the last day of the
Performance Period because of Grantee’s Retirement, death or Disability during
the Performance Period, then a Pro-Rata Portion of the Initial Earned
Performance Share Units (rounded to the nearest whole share) shall become vested
and nonforfeitable as of the last day of the Performance Period and all
remaining Initial Earned Performance Share Units shall be automatically
forfeited to the Company and cancelled.  For purposes of this Section 5(a) only,
a “Pro Rata Portion” is determined by a fraction (not to exceed one), the
numerator of which is the number of months in the Performance Period during
which the Grantee was continuously in the employment of the Company and the
denominator of which is the number of months in the Performance Period.  Grantee
will be deemed to be employed for a month if the Grantee’s Retirement, death or
Disability occurs after the fifteenth (15th) day of a month.  If the Grantee
does not remain continuously employed through the last day of the Performance
Period for any other reason, then all Initial Earned Performance Share Units
shall be automatically forfeited to the Company and cancelled on the date the
Grantee’s employment terminates.  The Initial Earned Performance Share Units
that become vested under this Section 5(a) shall be paid on April 1, [Grant Date
year + 1 year].  Notwithstanding

 

3

--------------------------------------------------------------------------------


 

the above and except to the extent required by law, no Initial Earned
Performance Share Units shall be paid if the Grantee is terminated for Cause
prior to the date of payment.

 

(b)    Vesting and Payment of Additional One-Third of Earned Performance Share
Units.  An additional one-third of the Performance Share Units earned based on
the Committee’s determination of the level of achievement for each of the
performance goal measures in accordance with Section 4 (such one-third
installment being the “Additional Earned Performance Share Units”) shall become
vested and nonforfeitable and shall be paid on April 1, [Grant Date year + 2
years] but only if the Grantee has remained continuously employed through such
date.  If the Grantee does not remain continuously employed through April 1,
[Grant Date year + 2 years] because of Grantee’s earlier Retirement, but only if
Grantee remained continuously employed through April 2, [Grant Date year + 1
year], then the Additional Earned Performance Share Units shall become vested
and nonforfeitable and shall be paid on the date of Grantee’s Retirement.  If
the Grantee does not remain continuously employed through April 1, [Grant Date
year + 2 years] because of Grantee’s death or Disability, but only if the
Grantee does not die or become Disabled prior to April 2, [Grant Date year + 1
year], then the Additional Earned Performance Share Units shall become vested
and nonforfeitable as of the date of Grantee’s death or Disability.  The
Additional Earned Performance Share Units that become vested and nonforfeitable
on the date of Grantee’s death or Disability as provided above shall be paid
within thirty (30) days following such death or Disability but in all events no
later than the Latest Payment Date, as defined in Section 5(j).  If the Grantee
does not remain continuously employed through April 1, [Grant Date year + 2
years] under any other circumstances, then all Additional Earned Performance
Share Units that are not vested as of the date of the Grantee’s termination of
employment shall be automatically forfeited to the Company and cancelled on the
date of the Grantee’s termination of employment.

 

(c)    Vesting and Payment of Remaining Earned Performance Share Units.  The
remaining one-third Performance Share Units earned based on the Committee’s
determination of the level of achievement for each of the performance goal
measures in accordance with Section 4 (such one-third installment being the
“Remaining Earned Performance Share Units”) shall become vested and
nonforfeitable and shall be paid on April 1, [Grant Date year + 3 years] but
only if the Grantee has remained continuously employed through such date.  If
the Grantee does not remain continuously employed through April 1, [Grant Date
year + 3 years] because of Grantee’s earlier Retirement, but the Grantee has
remained continuously employed through April 2, [Grant Date year + 2 years],
then the Remaining Earned Performance Share Units shall become vested and
nonforfeitable and shall be paid on the date of Grantee’s Retirement.  If the
Grantee does not remain continuously employed through April 1, [Grant Date year
+ 3 years] because of Grantee’s death or Disability, but only if the Grantee
does not die or become Disabled prior to April 2, [Grant Date year + 1 year],
then the Remaining Earned Performance Share Units shall become vested and
nonforfeitable as of the date of Grantee’s death or Disability.  All Remaining
Earned Performance Share Units that become vested and nonforfeitable on the date
of Grantee’s death or Disability shall be paid within thirty (30) days following
such death or Disability but in no event later than the Latest Payment Date, as
defined in Section 5(j).  If the Grantee does not remain continuously employed
through April 1, [Grant Date year + 3 years] under any other circumstances, then
all Remaining Performance Share Units that are not vested as of the date of the
Grantee’s termination of employment shall be automatically forfeited to the
Company and cancelled on the date of the Grantee’s termination of employment.

 

(d)    Transfers and Reemployment.  For purposes of this Agreement, transfer of
employment among the Company and another Service Recipient shall not be
considered a termination or interruption of employment.  Upon reemployment
following a termination of

 

4

--------------------------------------------------------------------------------


 

employment for any reason, the Grantee shall have no rights to any Performance
Share Units previously forfeited and cancelled under this Agreement.

 

(e)    Retirement.  For purposes of this Agreement, Retirement shall mean the
voluntary termination of Grantee’s employment with the Company on or after (i)
reaching the minimum age of sixty-two (62) and (ii) achieving five (5)
consecutive years of service; provided, however, that the sum of the Grantee’s
age plus years of service (counting whole years only) must equal at least
seventy (70) and provided further that there is no basis for the Company to
terminate the Grantee for Cause at the time of Grantee’s voluntary termination.

 

(f)    Disability.  For the purposes of this Agreement, Disability shall mean
the Grantee’s termination of employment by the Company due to Grantee’s
“Disability” (i) as defined in any employment agreement between the Grantee and
the Company that is in effect at the time of termination of employment; or (ii)
if there is no such employment agreement in effect or no definition therein, as
defined in any change-in-control agreement between the Grantee and the Company
that is in effect at the time of termination of employment; or (iii)  if there
is no such employment or change-in-control agreement or definitions therein, as
defined in the Company’s long-term disability plan.

 

(g)    Cause.  For the purposes of this Agreement, Cause shall mean (i) “Cause”
as such term may be defined in any employment agreement between the Grantee and
the Company that is in effect at the time of termination of employment; or (ii)
if there is no such employment agreement in effect, “Cause” as such term may be
defined in any change-in-control agreement between the Grantee and the Company
that is in effect at the time of termination of employment; or (iii) if there is
no such employment or change-in-control agreement, with respect to a Grantee:
(A) any act of the Grantee involving fraud or dishonesty, or any willful failure
to perform reasonable duties assigned to the Grantee which failure is not cured
within 10 business days after receipt from the Company of written notice of such
failure; (B) any material breach by the Grantee of any securities or other law
or regulation or any Company policy governing trading or dealing with stock,
securities, investments or the like, or any inappropriate disclosure or
“tipping” relating to any stock, securities, investments or the like; (C) other
than as required by law, the carrying out by the Grantee of any activity, or the
Grantee making any public statement, which prejudices or ridicules the good name
and standing of the Company or its Affiliates or would bring such persons into
public contempt or ridicule; (D) attendance by the Grantee at work in a state of
intoxication or the Grantee otherwise being found in possession at the Grantee’s
place of work of any prohibited drug or substance, possession of which would
amount to a criminal offense; (E) any assault or other act of violence by the
Grantee; or (F) the Grantee being indicted for any crime constituting (I) any
felony whatsoever or (II) any misdemeanor that would preclude employment under
the Company’s hiring policy.

 

(h)  Change in Control. Notwithstanding any other provision of this Section 5
(other than Section 5(i)), in the event of a Change in Control, vesting and
payment of the Performance Share Units that have not previously become vested
and nonforfeitable, or have not previously been forfeited, under Section 4,
5(a), 5(b), or 5(c) shall be determined under this Section 5(h).  If a Change in
Control occurs on or before the end of the Performance Period and provided the
Grantee is continuously employed until the Change in Control, the target number
of the Performance Share Units shall be deemed earned and shall become vested
and nonforfeitable and shall be paid upon the Change in Control.  In the event a
Change in Control occurs following the end of the Performance Period and
provided the Grantee is continuously employed until the Change in Control, all
of the Performance Share Units previously earned based on the Committee’s
determination of

 

5

--------------------------------------------------------------------------------


 

performance in accordance with Section 4 shall become vested and nonforfeitable
and shall be paid upon the Change in Control.

 

(i)   [Reserved]

 

(j)   Delivery of Shares.  Shares of Common Stock corresponding to the number of
Performance Share Units that have been earned and become vested and
nonforfeitable (“Performance Shares”) shall be paid to the Grantee, or, if
deceased, to the Grantee’s estate, in settlement of the Performance Share Units
at the times provided in Sections 5(a), 5(b), 5(c), and 5(h), although no
interest shall be payable in the event there is a delay in the time of payment
for any reason.  However, notwithstanding any other payment timing provision, in
all events, payment and delivery of the Performance Shares shall be made no
later than the later of the 15th day of the third month following the end of the
Grantee’s first taxable year (usually the calendar year) in which the right to
the payment is no longer subject to a substantial risk of forfeiture (upon the
fixed payment date, death, Disability, or a Change in Control or when the
Grantee who is eligible for Retirement has met all service requirements for
vesting) or the 15th day of the third month following the end of the Company’s
first taxable year (usually the fiscal year) in which the right to the payment
is no longer subject to such substantial risk of forfeiture (the latest such
date, the “Latest Payment Date”).  Such payment shall be accomplished either by
delivering a share certificate or by providing evidence of electronic delivery,
and the Performance Shares shall be registered in the name of the Grantee or, if
deceased, Grantee’s estate. The Performance Shares may be either previously
authorized but unissued Shares or issued Shares, which have then been reacquired
by the Company. Such Shares shall be fully paid and nonassessable.  In
determining the number of Performance Shares to be withheld for taxes as
provided in Section 10, the value of the Performance Shares shall be based upon
the Fair Market Value of the Shares on the date of payment.  If a designated
date of payment falls on a weekend, holiday or other non-trading day, the value
of any Performance Shares payable on such designated date of payment shall be
determined based on the Fair Market Value of the Shares on the most recent prior
trading date.

 

6.                                    No Dividend Equivalents.  The Grantee
shall have no right to dividend equivalents or dividends on the Performance
Share Units.

 

7.                                    Transferability.  Neither the Performance
Shares prior to delivery pursuant to Section 5 nor any interest or right therein
or part thereof shall be liable for the debts, contracts or engagements of the
Grantee or his or her successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 7 shall not prevent transfers by will or by the applicable laws of
descent and distribution.

 

8.                                    No Guarantee of Employment.  Nothing in
this Agreement or in the Plan shall confer upon the Grantee any right to
continue in the employ of the Company or shall interfere with or restrict in any
way the rights of the Company, which are hereby expressly reserved, to terminate
the employment of the Grantee at any time for any reason whatsoever, with or
without cause, subject to the applicable provisions of, if any, the Grantee’s
employment agreement with the Company or offer letter provided by the Company to
the Grantee.

 

6

--------------------------------------------------------------------------------


 

9.                                    Change in Capitalization; Change in
Control.  If any event described in Section 8 or 9 of the Plan occurs, this
Agreement and the Performance Shares shall be adjusted to the extent required or
permitted, as applicable, pursuant to Sections 8 and 9 of the Plan.

 

10.                            Taxes.  The Grantee shall have full
responsibility, and the Company shall have no responsibility (except as to
applicable tax withholdings), for satisfying any liability for any federal,
state or local income or other taxes required by law to be paid with respect to
the Performance Shares. The Grantee is hereby advised to seek his or her own tax
counsel regarding the taxation of the Performance Shares hereunder.  Unless
otherwise determined by the Committee, at the time of vesting the Company shall
withhold from any Performance Shares deliverable in payment of the Performance
Share Units the number of shares of Performance Shares having a value equal to
the minimum amount of income and employment taxes required to be withheld under
applicable laws and regulations, and pay the amount of such withholding taxes in
cash to the appropriate taxing authorities.  Any fractional shares resulting
from the payment of the withholding amounts shall be liquidated and paid in cash
to the U.S. Treasury as additional federal income tax withholding for the
Grantee.  Grantee shall be responsible for any withholding taxes not satisfied
by means of such mandatory withholding and for all taxes in excess of such
withholding taxes that may be due upon vesting of the Performance Share Units.

 

11.                            Limitation on Obligations.  This Performance
Share Unit Award shall not be secured by any specific assets of the Company, nor
shall any assets of the Company be designated as attributable or allocated to
the satisfaction of the Company’s obligations under this Agreement.  In
addition, the Company shall not be liable to the Grantee for damages relating to
any delays in issuing the share certificates or electronic delivery thereof to
him (or his designated entities), any loss of the certificates, or any mistakes
or errors in the issuance or registration of the certificates or in the
certificates themselves.

 

12.                            Securities Laws.  The Company may require the
Grantee to make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws.  The Performance Share Units and Performance Shares
shall be subject to all applicable laws, rules and regulations and to such
approvals of any governmental agencies as may be required.

 

13.                            Notices.  Any notice to be given under the terms
of this Agreement to the Company shall be addressed to the Company in care of
its Secretary or his or her designee, and any notice to be given to the Grantee
shall be addressed to him at the address given beneath his signature hereto.  By
a notice given pursuant to this Section 13, either party may hereafter designate
a different address for notices to be given to him.  Any notice that is required
to be given to the Grantee shall, if the Grantee is then deceased, be given to
the Grantee’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section 13.  Any notice shall have been deemed duly given when delivered by hand
or courier or when enclosed in a properly sealed envelope or wrapper addressed
as aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

 

14.                            Governing Law.  The laws of the State of Delaware
shall govern the interpretation, validity and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws.

 

7

--------------------------------------------------------------------------------


 

15.                            Section 409A of the Code.  This Agreement is
intended to be exempt from Section 409A of the Code as a short-term deferral. 
Each installment payment under this Agreement will be treated as a separate
payment.  Notwithstanding the foregoing, the Company shall not be liable to the
Grantee in the event this Agreement fails to be exempt from, or comply with,
Section 409A of the Code.

 

16.                            Arbitration.  In the event of any controversy
among the parties hereto arising out of, or relating to, this Agreement which
cannot be settled amicably by the parties, such controversy shall be finally,
exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules, by
a single independent arbitrator.  Such arbitration process shall take place
within the Nashville, Tennessee metropolitan area.  The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning.  Judgment upon the award rendered may be entered in
any court having jurisdiction thereof.  Each party shall bear its own legal fees
and expenses, unless otherwise determined by the arbitrator.

 

17.                            Clawback.  As a condition of receiving the
Performance Share Units, the Grantee acknowledges and agrees that the Grantee’s
rights, payments, and benefits with respect to the Performance Share Units shall
be subject to any reduction, cancellation, forfeiture or recoupment, in whole or
in part, upon the occurrence of certain specified events, as may be required by
any rule or regulation of the Securities and Exchange Commission or by any
applicable national exchange, or by any other applicable law, rule or
regulation.

 

18.                            [Applicability of Plan and Management
Stockholder’s Agreement.  The Performance Share Units and the Performance Shares
issued to the Grantee upon payment of the Performance Share Units shall be
subject to all terms and provisions of the Plan to the extent applicable to
performance share units and Shares. In the event of any conflict between this
Agreement and the Plan, the terms of the Plan shall control.  The Performance
Share Units and the Performance Shares issued to the Grantee shall not be
subject to, and hereby are expressly exempted from, all of the terms and
provisions of any Management Stockholder’s Agreement between the Grantee and the
Company in existence on the Grant Date.]

 

19.                            Amendment and Termination.  This Agreement may be
modified in any manner consistent with Section 10 of the Plan.

 

20.                            Administration. The Committee shall have the
power to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules.  All actions taken and all
interpretations and determinations made by the Committee shall be final and
binding upon the Grantee, the Company and all other interested persons.  No
member of the Committee shall be personally liable for any action, determination
or interpretation made in good faith with respect to the Plan or the Performance
Share Unit Award.  In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

 

21.                            Rights as Shareholder.  The holder of a
Performance Share Unit Award shall not be, nor have any of the rights or
privileges of, a shareholder of the Company in respect of any Performance Shares
issuable upon the payment of a vested Performance Share Unit unless and

 

8

--------------------------------------------------------------------------------


 

until a certificate or certificates representing such Performance Shares shall
have been issued by the Company to such holder or, if the Common Stock is listed
on a national securities exchange, a book entry representing such Performance
Shares has been made by the registrar of the Company.

 

22.                            Signature in Counterparts.  This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

[name]

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Schedule A to Performance Share Unit Award Agreement

 

Grant Date:

 

[     ]

 

 

 

Target Number of Performance Share Units Awarded:

 

[     ]

 

 

 

Performance Period:

 

Begins on [1st day of applicable fiscal year] and ends on [last day of
applicable fiscal year]

Threshold, Target and Maximum Calculation Chart:

 

See attached Exhibit 1

 

11

--------------------------------------------------------------------------------


 

Exhibit 1 to Schedule A to Performance Share Unit Award Agreement

 

 

[    ] Performance Share Matrix

 

 

 

 

 

EBITDA Based Shares Earned ([50%] Weighting)

 

ROIC Based Shares Earned ([50%] Weighting)

 

Performance Level

 

EBITDA
Result Vs.
Target

 

EBITDA
Based
Shares

 

EBITDA
Weight

 

Shares
Earned

 

ROIC
Result
Vs.
Target

 

ROIC
Shares

 

ROIC
Weight

 

Shares
Earned

 

Total
Shares
Earned

 

Threshold

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Target

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Maximum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Note: Interpolate between all EBITDA & ROIC results and award levels

 

12

--------------------------------------------------------------------------------